 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 1 of 19 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISON

THERESE GAMBLE,

               Plaintiff,

vs.                                                            Case No.:

UNIVERSITY OF NORTH FLORIDA;

            Defendants.
___________________________________________

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, THERESE GAMBLE, brings this action under the Rehabilitation Act seeking

monetary damages, attorney’s fees and costs and alleges the following:

                                    GENERAL ALLEGATIONS

       1.      This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1367.

       2.      Venue is proper under 28 U.S.C. §1391(b). On information and belief, one or more

Defendants reside in this judicial district, and a substantial portion of the events giving rise to the

claims asserted herein occurred within this district.

                                               PARTIES

       3.      Plaintiff, THERESE GAMBLE, is a citizen of the United States and resident of Duval

County Florida.

       4.      Defendant, UNIVERSITY OF NORTH FLORIDA (“UNF:”), is a public state

university for the State of Florida, located in Jacksonville Florida.




                                                    1
 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 2 of 19 PageID 2



                                    FACTUAL ALLEGATIONS

        5.      Plaintiff’s claims arise out of acts of disability discrimination and retaliation that

culminated in her dismissal from UNF’s Educational and Doctoral Leadership Program.

             GAMBLE’s Disabilities and Enrollment in UNF’s Doctoral Leadership Program

        6.      In 2003, GAMBLE obtained a Bachelor of Business Administration from Eduard

Waters College. She went on to obtain a Master of Education (M. ed.) and an Executive Masters

Degree in Business Administration and Management.

        7.      GAMBLE has held a number of professional positions in the education and

community outreach field, including working as a high school English teacher where she served as

PTA president; working in administrative roles in faith-based educational programs, serving as an

Employment Security Representative for the State of Florida, and appearing as a co-host on the

Talk of the Town television program.

        8.      On or around October 2013, GAMBLE began experiencing severe pains in her

back.

        9.      Shortly thereafter, GAMBLE was diagnosed with severe fibromyalgia, memory

loss, arthralgias of multiple sights, and vertigo.

        10.     As a result of these conditions, GAMBLE is unable to walk more than 200 feet at

one time and has problems sitting for long periods due to muscle and joint pain.

        11.     Due to her memory loss, GAMBLE requires written instructions to refresh her

recollection.

        12.     Stressful conditions or life events can exacerbate GAMBLE’S symptoms.

        13.     Struggling with these symptoms, GAMBLE decided to leave her full-time position

working for the State of Florida in 2014.
                                                     2
 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 3 of 19 PageID 3



       14.     GAMBLE decided to use this time to pursue a doctoral degree. After evaluating

different programs, she applied and was accepted into UNF’s Educational and Doctoral Leadership

Program.

       15.     A substantial reason for choosing this program was the fact that her husband was

employed by UNF at the time. As the spouse of an employee, she qualified for a tuition

scholarship if she maintained a 3.0 grade-point average. Without this scholarship, GAMBLE

would have been unable to pursue a doctoral degree.

       16.     GAMBLE enrolled in the program beginning in the Fall 2015 semester.

       17.     Upon her enrollment, she identified herself as a student with a disability. She

registered with UNF’s Disability Resource Center (DRC) and was approved for accommodations.

       18.     During the Fall 2015 semester, GAMBLE was received individualized student

accommodations of priority registration and the use of a padded table/chair in the classroom.

       19.     That semester, GAMBLE enrolled in two courses: Foundations in Research, for

which she received a grade of A; and Education Leadership, for which she received a grade of A-.

              Requests for Medical Withdrawal During the Spring 2016 Semester

       20.     Despite strong academic performance in her first semester, during the Spring 2016

semester, GAMBLE’s condition began to increase in severity and create difficulties for her in

completing her course work.

       21.     In January 2016, GAMBLE changed physicians, which resulted in a different

medication regimen than what she was accustomed to.

       22.     On February 5, 2016, GAMBLE was admitted to the emergency room due to

complications caused by her vertigo and fibromyalgia.


                                                 3
 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 4 of 19 PageID 4



        23.     During the course of the Spring 2016 semester, she had to receive two epidural

injections to alleviate her symptoms.

        24.     GAMBLE also had difficulty with mobility, causing her to miss several classes.

        25.     On February 18, 2016, GAMBLE submitted the first paper for her Cultural Social

Foundations Class, taught by Professor Ali-Khan.

        26.     Professor Ali-Khan refused to provide feedback on the paper, because the deadline

for submitting an outline had already passed.

        27.     At Professor Ali-Khan’s recommendation, GAMBLE sought assistance from

UNF’s Writing Center to assist her with her academic writing.

        28.     GAMBLE had previously contacted the writing center to identify and establish a

tutor who could assist her with academic scholarship writing after she had discussed the strengths

and weaknesses of her writing with her Fall 2015 semester instructors.

        29.     The Writing Center determined that GAMBLE’s challenges with the essay were not

with the assignment in and of itself, but with Professor Ali-Khan’s ability to respectfully provide

details and clarify instruction—some of which GAMBLE was not able to receive with the rest of

the class due to her medical absences.

        30.     The Writing Center further found that GAMBLE’s medical condition was a

contributing factor to her ability to write, especially when under intense stress.

        31.     The Writing Center provided UNF faculty, including Caroline Ali-Khan, with a

letter detailing these findings.

        32.     On March 30, the DRC updated GAMBLE’s accommodations to include flexible

attendance due to her disability.


                                                   4
 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 5 of 19 PageID 5



       33.     GAMBLE determined that she was unable to complete the requirements of her

Cultural Social Foundations Class due to the progression of her medical condition that semester

and the cumulative effect on her workload caused by missing classes earlier in the Semester.

       34.     On April 6, 2016, GAMBLE submitted a request for a partial Medical Withdrawal

from her Cultural Social Foundations Class.

       35.     Per UNF’s policies, students are permitted to medically withdraw from a course of

they are unable to complete their coursework due to medical reasons. This results in the student

receiving a grade of Incomplete for that course, which does not affect their GPA.

       36.     GAMBLE’s request for a medical withdrawal was accompanied by a letter in

support of the request by the Writing Center.

       37.     GAMBLE’s request also included a letter from her treating medical provider at

Baptist Primary Care. The request stated that given the severity of GAMBLE’s symptoms and her

inability to function academically, she needed to medically withdraw from the course. The letter

noted that the onset of her symptoms was early February 2016. The letter further recommended

that Ms. GAMBLE’s course load be reduced to one course per semester vs. two courses.

       38.     On April 20, 2016, Gamble was told that her request was denied. She did not

receive an explanation for why UNF denied her request.

       39.     On April 26, 2016, Gamble submitted an appeal of the medical denial and included

her medical records documenting her condition with her appeal.

       40.     On April 27, 2016, Gamble met with UNF faculty and administration regarding the

appeal. She explained that her condition was unpredictable and that she did not want to be

penalized due to a medical flare up that was beyond her control.


                                                 5
 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 6 of 19 PageID 6



       41.     Without a partial medical withdrawal, GAMBLE received a grade of F in her

Cultural Social Foundations course. She received a grade of A in her other course that semester,

Leadership Group and Teams.

       42.     GAMBLE was able to complete her other course during the Spring 2016 semester,

because the course only met on specific Saturdays through out the semester and used a student

assistant who was available to provide clarifications regarding assignments.

       43.     As a result of her grade of F in her Cultural Social Foundations Course,

GAMBLE’s grade-point average dropped to a 2.925. In order to maintain her scholarship,

GAMBLE needed to maintain a 3.0 GPA.

                     August 2016 Complaint for Disability Discrimination

       44.     UNF allowed Gamble to enroll in classes Summer 2016 semester despite falling

below a B average.

       45.     In order to improve her GPA that resulted from the denial of her request to

withdraw from the Cultural Social Foundations Course, GAMBLE enrolled in a full-semester

course load for the Summer of two classes, even though her medical provider recommended she

only take one course pers semester.

       46.     On May 10, 2016, UNF’s Office of Student Affairs notified GAMBLE that her

grade appeal for the Cultural Social Foundations Course was denied. Once again, UNF did not

provide GAMBLE a reason for denying her request to withdraw from the course.

       47.     As a result of the failing grade she received in her Cultural Social Foundations

course, GAMBLE worked and studied tirelessly to raise her grade-point average to the 3.0 average

necessary to maintain her scholarship. This required her to spend many twelve-plus hour days


                                                 6
 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 7 of 19 PageID 7



studying, often staying up all night to compensate for time lost as a result of her medical

conditions.

       48.     GAMBLE ultimately earned a grade of A in her Writing for Scholarship Class and

a grade of B+ in her Organizational Theory class. This raised her grade point average to 3.167.

       49.     On August 3, 2016, GAMBLE submitted a formal appeal for her Spring 2016

Cultural Social Foundations Course based on UNF’s failure to grant her a partial medical

withdrawal.

       50.     On August 5, 2016, GAMBLE also submitted a formal complaint stating that UNF

violated Title IX and the American’s with Disabilities Act (“ADA”) for failing to grant her request

for a partial medical withdrawal.

       51.     On August 15, 2016, GAMBLE revised her grade appeal to include allegations that

the failure to grant her partial medical withdrawal violated UNF’s ADA compliance policy.

       52.     On August 18, 2016, UNF informed GAMBLE that they were going to hire an

outside consultant to investigate GAMBLE’s disability discrimination complaint.

       53.     However, UNF did not actually hire an outside investigator to investigate the

allegations until September 23, 2016. UNF did not provide a reason for the delay in investigating

GAMBLE’s complaint and failed to conduct an investigation within the time period provided by

their own policies.

       54.     On October 14, 2016, the consultant interviewed GAMBLE.

       55.     The consultant found that GAMBLE’s allegations of disability discrimination were

without merit. However, the consultant did find that GAMBLE should have been granted a

medical withdrawal from her Spring 2016 Cultural Social Foundations course.


                                                  7
 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 8 of 19 PageID 8



          56.    The independent consultant did not conduct any investigation into GAMBLE’s

Title IX or retaliation allegations.

          57.    Furthermore, UNF’s policies require investigators to prepare a written summary of

their findings. However, the independent consultant in Ms. Gamble’s case never prepared such a

report. Additionally, the consultant did not keep a file that clearly reflected the content of her

interviews with UNF staff or indicate when those interviews occurred.

          58.    While the investigation into her discrimination and retaliation complaint was

ongoing, GAMBLE was enrolled in three classes during the Fall 2016 semester: Educational

Leadership Change, Psychosocial Aspects of Learning, and Management of Non-Profit

Organizations.

          59.    GAMBLE struggled with her course load during the Fall 2016 semester. In addition

to taking more courses than her medical provider’s recommended to offset the F on her transcript

caused by her Spring 2016 Cultural Social Foundations Course, GAMBLE’s father also passed

away, causing her to undergo more stress and the symptoms of her medical condition to increase.

          60.    During this time, GAMBLE also began to experience difficulties in her Fall 2016

Psychosocial Aspects of Learning course. This Course was taught by Professor Danial Dinsmore,

whose office is situated next to Professor Ali-Khan

          61.    Plaintiffs issues with the Psychosocial Aspects of Learning course were the result of

absences caused medical condition, including a procedure on her back with a two-week recovery

period.

          62.    On or around October 16, 2016, GAMBLE met with the Interim Chair of UNF’s

Educational and Doctoral Leadership Program, Dr. Cristopher Jansen. During that meeting, Dr.


                                                   8
 Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 9 of 19 PageID 9



Jansen encouraged GAMBLE to leave the program. Dr. Jansen told GAMBLE that her credentials

were already impressive and there was no reason she needed a doctoral degree.

       63.     In November 2016, GAMBLE’s father was admitted into hospice.

       64.     GAMBLE had previously contacted Professor Dinsmore regarding her medical

issues and her father’s health. However, Professor Dinsmore did not permit her to turn in an

assignment she had missed as a result of these issues, causing her grade in the course to drop to a

D.

       65.     In December 2016, GAMBLE’s father passed away.

       66.     On December 12, 2016, GAMBLE e-mailed UNF faculty and administrators,

stating that she felt she was being forced out of the program because of her ongoing complaint

regarding her Spring 2065 Cultural Social Foundations Course.

       67.     UNF administrators assured GAMBLE that she was not being forced out and

instructed her to file a grade appeal of her Fall 2016 Psychosocial Aspects of Learning course if

she disagreed with her grade.

       68.     GAMBLE then spoke with a UNF ombudsman, who informed her that the

University had a policy to allow students to petition to withdraw from a course in the event of a

close family member’s death. Pursuant to that policy, GAMBLE filed a petition to withdraw from

her Fall 2016 Psychosocial Aspects of Learning course.

       69.     On December 14, 2016, UNF administrators informed GAMBLE that the outside

consultant had recommended UNF grant GAMBLE’s request for medical withdrawal from her

Spring 2016 Cultural Social Foundations course and that the University would follow that

recommendation.


                                                  9
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 10 of 19 PageID 10



       70.     As such, UNF changed GAMBLE’s grade for the Spring 2016 Cultural Social

Foundations from an F to a Medical Withdrawal.

               Placement on Academic Probation During the Spring 2017 Semester

       71.     At the end of the Fall 2016 semester, GAMBLE received grades of

       72.     On January 3, 2017, GAMBLE received a letter indicating she was being placed on

academic probation.

       73.     The letter informed GAMBLE that, according to the doctoral policy manual, any

student who receives a grade of C or below in two or more courses will be placed on academic

probation.

       74.     A student placed on academic probation who does not reach a grade-point average

of 3.0 within the next academic term or who receives a grade of D or F during that term, is eligible

for dismissal from the program.

       75.     The only courses in which GAMBLE received a grade of C or below were the F she

received in the Spring 2016 Cultural Social Foundations Course (which by that time had already

been overturned and replaced with a Medical Withdrawal) and the D she received in her Fall 2016

Psychosocial Aspects of Learning Class (which was the subject of a petition for withdrawal).

       76.     Indeed, Dr. Jansen later admitted that he considered GAMBLE’s grade of F in the

Spring 2016 Cultural Social Foundations Course when he decided to place GAMBLE on academic

probation.

       77.     Despite the fact that, under UNF’s own policies, GAMBLE did not qualify for

academic probation, she remained on probation for the remainder of the Spring 2017 semester.




                                                 10
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 11 of 19 PageID 11



                      Administrative Suspension and Dismissal from UNF

       78.     Being erroneously placed on academic Probation only increased the stress on

GAMBLE, causing her symptoms to worsen and unnecessarily struggle with her academic

performance during the Spring 2017 semester.

       79.     GAMBLE enrolled in four classes during the Spring 2017 semester: Inquiry Into

Research in Education Leadership (a one-credit course), Research Education Qualitative Methods,

Research Education Quantitative Methods and Nonprofit Financial Management.

       80.     This course load was well in excess of what had been recommended by GAMBLE’s

medical provider, but she felt it was necessary in order to raise her GPA to the level necessary to

lift the academic probation.

       81.     Ultimately, GAMBLE received a grade of F in Inquiry into Research in Education

Leadership; a C+ in Research Education Qualitative Method; and a B- in Nonprofit Financial

Management.

       82.     Because GAMBLE was erroneously placed on Academic Probation in the Spring

2017 semester, these grades made GAMBLE eligible for dismissal or suspension.

       83.     Had GAMBLE been properly taken off academic probation when her Spring 2016

grades were amended, GAMBLE would have had another semester to improve her grades.

       84.     On May 2, 2017, GAMBLE sent an e-mail to UNF’s administration indicating that

she intended to petition the removal of her grade of D in her Fall 2016 Psycho-Social Aspects of

Learning Course, due to the death of her father.

       85.     That day, GAMBLE also sent an email alleging that she felt she had been retaliated

against during the Spring 2017 semester because she had challenged UNF faculty and

administration during her request for a medical withdrawal in Spring 2016.
                                                11
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 12 of 19 PageID 12



        86.     On May 3, 2017, UNF administration sent GAMBLE a letter indicating that she

was suspended from the Educational Leadership Program due to her academic performance during

the Fall 2016 semester.

        87.     The letter did not address the fact that GAMBLE had just appealed her grade of D

in the Fall 2016 Psycho-Social Aspects of Learning Course. Indeed, UNF never responded or took

any action with regard to this appeal.

        88.     On June 6, 2017, UNF’s doctoral teaching faculty met to determine whether

GAMBLE would be dismissed from the program. They held the meeting when GAMBLE was not

available due to medical reasons, and did not consult with her before making their decision.

        89.     The doctoral teaching faculty committee consisted of ten (10) faculty members. Six

(6) of the ten faculty members had received notice of GAMBLE’s complaints alleging

discrimination or retaliation.

        90.     The panel ultimately decided to dismiss GAMLBE from the Educational

Leadership Program.

        91.     The reason for their determination cited in the meeting notes was that GAMBLE’s

writing skills made it unlikely she would be successful completing her coursework, exams, and

dissertation.

        92.     The panel did not consider any of GAMBLE’s coursework or academic writing in

making this determination.

        93.     Rather, panel read and criticized GAMBLE’s writing technique in one of her e-

mailed grade appeals, one in which she raised allegations of disability discrimination.




                                                 12
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 13 of 19 PageID 13



       94.     Furthermore, Professor Ali-Khan spoke at length about GAMBLE’s performance

during the Spring 2016 Cultural Social Foundations course, even though UNF had granted

GAMBLE a medical withdrawal from that course.

       95.     The purpose of a Medical Withdrawal is to support a student who has missed

significant time from class due to illness, hospitalization, or inpatient treatment. Despite receiving

a Medical Withdrawal for this course, GAMBLE’s performance during the course was held against

her during the meeting.

       96.     The Spring 2016 Cultural Social Foundations course was also the only course

during which Professor Ali-Khan instructed GAMBLE.

       97.     According to UNF policy, any doctoral faculty may attend the review panel to

determine whether a student will continue to participate in a doctoral program.

       98.     However, GAMBLE’s Writing for Academic Scholarship Professor was not invited

to participate in GAMBLE’s faculty review.

       99.     This omission is particularly unusual because GAMBLE’s academic writing

abilities were the reason the panel gave for its decision to dismiss GAMBLE from the program.

       100.    Furthermore, GAMBLE received a grade of A in her Writing for Academic

Scholarship course.

       101.    On June 7, 2017, GAMBLE received a letter informing her that she was being

dismissed from the Educational Leadership program due to her academic probation and low

academic performance during the Spring 2017 semester.

       102.    Notably, the letter directly contradicted UNF’s prior correspondence regarding why

GAMBLE had been placed on Academic probation. In the June 7, 2017, letter UNF stated that

GAMBLE was placed on academic probation because she received two grades below a B-, citing
                                          13
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 14 of 19 PageID 14



her D and C+ during the Fall 2016 semester. However, in the January 3, 2017 letter, UNF stated

that GAMBLE was being placed on academic probation because she received two grades of C or

below.

         103.   In short, GAMBLE’s dismissal from the Academic Leadership program was based

on dubious hearing procedures, explicitly taking into consideration GAMBLE’s protected conduct,

violating UNF’s own grievance procedures, and based on shifting explanations for why GAMBLE

had been placed on academic probation in the first place.

                 Discrimination Investigation Following GAMBLE’s Dismissal

         104.   On July 1, 2017, the United States Department of Education Office for Civil Rights

(OCR) received a complaint alleging discrimination on the basis of disability regarding UNF’s

failure to conduct a timely investigation of GAMBLE’s complaint of disability discrimination

pertaining to the Spring 2016 semester.

         105.   OCR performed a comprehensive investigation that included review of UNF’s

policies as well as interviews with GAMBLE and UNF faculty.

         106.   On September 28, 2018, OCR issued investigative findings that UNF failed to adopt

and maintain grievance procedures that provided the prompt and equitable resolution of complaints

alleging actions prohibited by Title IX and the Rehabilitation Act.

         107.   OCR also found two additional, unalleged violations: that UNF discriminated

against GAMBLE on the basis of her disability by dismissing her from the Educational Leadership

Program and that UNF had unlawfully retaliated against GAMBLE for engaging in conduct

protected by the ADA, Rehabilitation Act, and Title IX.

         108.   On September 20, 2018, UNF entered into a Resolution Agreement with OCR to

resolve this Complaint.
                                                 14
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 15 of 19 PageID 15



       109.    On October 9, 2018, UNF refunded GAMBLE’s Spring 2016 and Fall 2016 tuition

and expenses pursuant to the Resolution Agreement.

       110.    On November 9, 2018, UNF removed any and all references to suspension,

probation, or dismissal from GAMBLE’s record and removed the grade of “D” she received in her

Fall 2016 Psycho-Social Aspects of Learning Course.

       111.    However, GAMBLE was unable to continue to pursue her doctoral degree as a

result of these erroneous and discriminatory entries in her record, which required her to pass over

job opportunities that required her to have a doctoral degree.

       112.    Furthermore, by November 2018, GAMBLE’s husband had retired from his

employment UNF, which meant that GAMBLE was no longer eligible to receive the tuition

scholarship she had benefited from when she enrolled in 2016.

       113.    Without this scholarship, GAMBLE was unable to re-enroll at UNF or afford to

enroll in other doctoral programs.

       114.    UNF’s actions have caused GAMBLE to suffer significant financial harm in the

form of lost job opportunities, injury to her reputation, tuition for two semesters of coursework

which is no longer of any benefit to her, and severe physical pain and emotional distress.

                                  COUNT I
                REHABILITATION ACT: DISABILITY DISCRIMINATION

       115.    Paragraphs 1-114 are realleged and incorporated by reference herein.

       116.    Plaintiff GAMBLE is a member of a protected class, because she is disabled due to

various medical conditions including fibromyalgia, vertigo, and memory loss. This condition

substantially impairs major life activities by inhibiting GAMBLE’s ability to, inter alia, walk more

than two hundred feet, work, sit for long periods of time, and recall information.

                                                 15
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 16 of 19 PageID 16



        117.    GAMBLE was qualified to participate in UNF’s Educational Leadership Doctoral

Program.

        118.    UNF’s Educational Leadership Doctoral program receives federal financial

assistance, placing it within the coverage of Section 504 of the Rehabilitation Act of 1973.

        119.    UNF denied GAMBLE the opportunity to participate in this program by dismissing

her on the basis of her disabilities.

        120.    By dismissing GAMBLE from the program, UNF, willfully and maliciously

discriminated against GAMBLE on the basis of her disabilities in violation of Section 504 of the

Rehabilitation Act of 1973.

        121.    As a result of UNF’s’ violation, GAMBLE suffered damages, including but not

limited to financial harm, injury to her reputation, injuries stemming from exacerbation of her

medical condition, and emotional distress.

        WHEREFORE, Plaintiffs respectfully request that this court award Plaintiffs:

        (a)     compensatory damages;

        (b)     punitive damages;

        (c)     attorney’s fees; and

        (d)     any other relief that this Court deems just and proper.

                                       COUNT II
                            REHABILITATION ACT: RETALIATION

        122.    Paragraphs 1-114 are realleged and incorporated by reference herein.

        123.    GAMBLE engaged in numerous instances of activity protected by the Rehabilitation

Act described above, including making requests for reasonable medical accommodations,



                                                  16
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 17 of 19 PageID 17



submitting petitions to appeal her grades, and filing complaints against UNF raising disability

discrimination.

       124.    As a direct result of GAMBLE’s protected conduct, UNF dismissed GAMBLE from

UNF’s doctoral leadership program.

       125.    UNF’s Educational Leadership Doctoral program receives federal financial

assistance, placing it within the coverage of Section 504 of the Rehabilitation Act of 1973.

       126.    As a result of UNF’s’ violation, GAMBLE suffered damages, including but not

limited to financial harm, injury to her reputation, injuries stemming from exacerbation of her

medical condition, and emotional distress..

       WHEREFORE, Plaintiffs respectfully request that this court award Plaintiffs:

       (a)     compensatory damages;

       (b)     punitive damages;

       (c)     attorney’s fees; and

       (d)     any other relief that this Court deems just and proper.

                                       COUNT III
                      TITLE II ADA: DISABILITY DISCRIMINATION

       127.    Paragraphs 1-114 are realleged and incorporated by reference herein.

Plaintiff GAMBLE is a member of a protected class because she is disabled due to various medical

conditions including fibromyalgia, vertigo, and memory loss. This condition substantially impairs

major life activities by inhibiting GAMBLE’s ability to, inter alia, walk more than two hundred feet,

work, sit for long periods of time, and recall information.

       128.    GAMBLE was qualified to participate in UNF’s Educational Leadership Doctoral

Program.

                                                 17
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 18 of 19 PageID 18



        129.    UNF denied GAMBLE the opportunity to participate in this program by dismissing

her on the basis of her disabilities.

        130.    By dismissing GAMBLE from the program, UNF, willfully and maliciously

discriminated against GAMBLE on the basis of her disabilities in violation of Title II of the

Americans with Disabilities Act.

        131.    As a result of UNF’s’ violation, GAMBLE suffered damages, including but not

limited to financial harm, injury to her reputation, injuries stemming from exacerbation of her

medical condition, and emotional distress.

        WHEREFORE, Plaintiffs respectfully request that this court award Plaintiffs:

        (a)     compensatory damages;

        (b)     punitive damages;

        (c)     attorney’s fees; and

        (d)     any other relief that this Court deems just and proper.

                                           COUNT IV
                                  TITLE II ADA: RETALIATION

        132.    Paragraphs 1-114 are realleged and incorporated by reference herein.

        133.    GAMBLE engaged in numerous instances of activity protected by the Americans

with Disabilities Act described above, including making requests for reasonable medical

accommodations, submitting petitions to appeal her grades, and filing complaints against UNF

raising disability discrimination.

        134.    As a direct result of GAMBLE’s protected conduct, UNF dismissed GAMBLE from

UNF’s doctoral leadership program.



                                                  18
Case 3:20-cv-00798-BJD-MCR Document 1 Filed 07/17/20 Page 19 of 19 PageID 19



       135.    As a result of UNF’s’ violation, GAMBLE suffered damages, including but not

limited to financial harm, injury to her reputation, injuries stemming from exacerbation of her

medical condition, and emotional distress..

       WHEREFORE, Plaintiffs respectfully request that this court award Plaintiffs:

       (a)     compensatory damages;

       (b)     punitive damages;

       (c)     attorney’s fees; and

       (d)     any other relief that this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all issues so triable.


                                                Respectfully submitted,

                                                       /s/ Jesse B. Wilkison
                                                Wm. J. Sheppard, Esquire
                                                Florida Bar No.: 109154
                                                Elizabeth L. White, Esquire
                                                Florida Bar No.: 314560
                                                Matthew R. Kachergus, Esquire
                                                Florida Bar No.: 503282
                                                Bryan E. DeMaggio, Esquire
                                                Florida Bar No.: 055712
                                                Jesse B. Wilkison, Esquire
                                                Florida Bar No.: 118505
                                                Camille E. Sheppard, Esquire
                                                Florida Bar No.: 124518
                                                Sheppard, White, Kachergus & DeMaggio, P.A.
                                                215 Washington Street
                                                Jacksonville, Florida 32202
                                                Telephone: (904) 356-9661
                                                Facsimile: (904) 356-9667
                                                mail: sheplaw@sheppardwhite.com
                                                COUNSEL FOR PLAINTIFF


                                                  19
